EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 31, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lucy’s Water World, Inc. Beijing, China To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A Amendment No. 7, Registration Statement under the Securities Act of 1933, filed by Lucy’s Water World, Inc. of our report dated November 8, 2011, relating to the financial statements of Lucy’s Water World, Inc. as of and for the period ending October 31, 2011, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
